50 So.3d 111 (2010)
Michael SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-4711.
District Court of Appeal of Florida, Fourth District.
December 22, 2010.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Lewek v. State, 702 So.2d 527 (Fla. 4th DCA 1997).
GROSS, C.J., STEVENSON and TAYLOR, JJ., concur.